DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	Claims 1-2 and 5 are rejected under 35 USC §103.  This rejection is set forth in the prior Office action mailed on March 31, 2022.
Response to Arguments
Applicant's arguments filed on June 30, 2022 have been fully considered but they are not persuasive.
Applicants argue that the main reference, Yuji, teaches metallic foreign substance that it is not a resin component and that are metals that can be sealed inside glass plate interleaving by calendering and thus are solid particles as opposed to water soluble aluminum from aluminum sulfate as it is now claimed. Therefore,  Yuji teachings are not relevant to glass plate interleaving paper produced adding various additives containing metallic elements and talc. The arguments are not convincing, because what it is claimed is the final product not how it is produced and the claim recites aluminum in amount falling within the claimed range and how that gets in the paper is irrelevant to the final product. The claim recites that the aluminum is from aluminum sulfate, not that the amount of aluminum is based on the aluminum sulfate in the paper, which is different. Moreover, even if that is the case, aluminum sulfate, also called papermakers alum, is very common additive used as coagulant and also as pitch control1 in the making of papermaking by the wet process and it is conceivable that such contaminants come from the use of such additive in papermaking. Note also that Alum is also used as pitch control and thus using with other pitch control additives would have been obvious to one of ordinary skill in the art since it has been held that it is Prima facie obvious to combine 2 compositions each of which is taught by the prior art for same purpose to form a third composition for the same purpose. In re Kerkhoven, 205 USPQ 1079; In re Pintea, USPQ 801.
As to the combination of references, applicants argue that the secondary reference, Yasuhiko, teaches away from using talc as a pitch control agent for glass interleaving papers reciting paragraph [0017] which teaches the …rather than actively using talc…, however, said paragraph actually recites that …rather, by not actively using…; see below for applicants’ convenience:

    PNG
    media_image1.png
    481
    1099
    media_image1.png
    Greyscale

The secondary reference teaches that talc needs to be used but it has to be in small amounts, i.e., less than 10 pieces per 100 m2; see abstract, ¶-[0019], etc. That is, the reference teaches that talc should be used but in small proportions and the claims recite very small proportions because the claims recites below 0.1 mass % in claims 1, which includes almost zero as the lower limit, since it is open range and from 0.05 to less than 01 mass% on claim 5, which is also very low amount of the talc. The secondary reference also teaches that aluminum sulfate is a common pitch control agent that can be used along with talc; see ¶-[0045]. As indicated above, it has been held that it is Prima facie obvious to combine 2 compositions each of which is taught by the prior art for same purpose to form a third composition for the same purpose. In re Kerkhoven, 205 USPQ 1079; In re Pintea, USPQ 801. Also, it has been held that “[W]here two equivalents are interchangeable for their desired function, substitution would have been obvious and thus, express suggestion of desirability of the substitution of one for the other is unnecessary.” In re Fout 675 F. 2d 297, 213 USPQ 532 (CCPA 1982); In re Siebentritt, 372 F.2d 566, 152 USPQ 618 (CCPA 1967).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A FORTUNA whose telephone number is (571)272-1188. The examiner can normally be reached MONDAY- FRIDAY 12:30 PM- 9:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE A FORTUNA/Primary Examiner, Art Unit 1748                                                                                                                                                                                                        

JAF


    
        
            
    

    
        1 The examiner takes official notice of this fact and would provide evidence if necessary.